Order entered October 30, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-19-01160-CR

                   PEDRO SANTIAGO MARIN, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee

              On Appeal from the Criminal District Court No. 7
                           Dallas County, Texas
                   Trial Court Cause No. F19-52413-Y

                                     ORDER

      Appellant’s brief was initially due on January 26, 2020. Although we

granted a motion extending the time until March 2, 2020, no brief was filed. On

May 18, 2020, we abated the appeal for a hearing. Eight days later, appellate

counsel Valencia Bush filed a letter informing us that the signed jury charge on

guilt/innocence was missing from the clerk’s record. In the interest of expediting

the appeal, we reinstated the appeal, vacated our order to the extent it required a

hearing, ordered the district clerk to file a supplemental clerk’s record with the
signed jury charge by June 9, 2020, and ordered appellant’s brief due thirty days

after the supplemental clerk’s record was filed. On July 8, 2020, the supplemental

clerk’s record was filed, making appellant’s brief due on August 7, 2020. Two

weeks later, Ms. Bush filed another motion for an extension of time to file the brief

which we granted. We ordered the brief due by September 25, 2020 and cautioned

Ms. Bush that further extensions were disfavored. To date, the brief has not been

filed, and we have had no further communication from Ms. Bush.

      We ORDER Valencia Bush removed as appellant’s appointed attorney of

record.

      We ORDER the trial court to appoint new counsel to represent appellant in

this appeal and to transmit a supplemental record containing the order appointing

new counsel to this Court within FIFTEEN DAYS of the date of this order.

      We DIRECT the Clerk to send copies of this order, by electronic

transmission, to the Honorable Chika Anyiam, Presiding Judge, Criminal District

Court No. 7; to Felicia Pitre, Dallas County District Clerk; to Valencia Bush; and

to the Dallas County District Attorney’s Office, Appellate Division.

      We ABATE the appeal to allow the trial court to comply with this order.

The appeal will be reinstated fifteen days from the date of this order or when the

order appointing new counsel is received.

                                             /s/    BILL PEDERSEN, III
                                                    JUSTICE